ORDER
David Smiley appeals the denial, after partial evidentiary hearing, of his motion for post-conviction relief under Supreme Court Rule 29.15. That motion alleged that he received ineffective assistance of trial counsel concerning: (1) alleged failure of trial counsel to adequately investigate a possible duress defense, (2) trial counsel’s failure to object to the prosecutor’s closing argument, and (3) trial counsel’s misleading him regarding the effect of deciding not to testify in his own defense.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).